Citation Nr: 1114024	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:   Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim was originally denied by the RO, in a December 1983 final rating decision.  In July 2008, the Board reopened the claim and remanded it to the RO for further development.  In June 2009, the Board requested an expert medical opinion through a Veterans Health Administration (VHA) directive.  In January 2010, the Board issued a decision that denied the above claim.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a January 2010 Order vacating the January 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.

The Veteran testified at a hearing before the undersigned member of the Board in March 2008.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the parties' January 2010 Joint Motion for Remand, additional evidentiary development is required prior to the adjudication of the Veteran's claim.  The January 2010 Joint Motion contends that the Board's January 2010 denial failed to provide an adequate statement of reasons and bases for its findings and conclusions.  Specifically it is noted that the Board relied on the findings in a July 2009 VA medical report to deny the Veteran's claim for service connection which incorrectly stated that the Veteran's first diagnosis of retinitis pigmentosa was in 1983 when the record contains an October 1973 Certificate of Attending Physician, which diagnosed the Veteran with "myopic astigmatism and retinitis pigmentosus".  
The Veteran contends that his current retinitis pigmentosa had its onset in service. The Veteran reported that he began experiencing problems with night vision in 1966 before service discharge.  The Veteran contends that he had no problems with his eyes, other than being nearsighted, prior to service entrance and that retinitis pigmentosa does not run in his family.  See March 2008 hearing transcript.

Service records show the Veteran was nearsighted with astigmatism upon entrance in 1965.  In this regard, on enlistment examination in February 1965, the Veteran's visual acuity was reported to be 20/400 corrected to 20/50 in the right eye and 20/40 in the left eye.  He was given an E2 profile for myopia.  An initial March 1965 optometry consultation noted after examination that the Veteran's compound myopic astigmatism disqualified him from enlistment.  However, a subsequent March 1965 waiver examination noted that the Veteran had visual acuity of 20/400 bilaterally, corrected to 20/50, bilaterally; a diagnosis of compound myopic astigmatism was made and the Veteran was also noted to have failed the color vision test.  A waiver for general service was recommended to both the astigmatism and the failed color vision test, and an E4 profile was made.  In June 1965, the Veteran underwent an ophthalmologic consultation which noted temporal disc changes and not well defined macular areas; all findings were noted to be very vague.  Refractive error was obtained and glasses were ordered.  On discharge examination in March 1966, the Veteran's visual acuity was reported to be 20/400, bilaterally, corrected to 20/40, bilaterally.  An E3 profile was noted.  

The post-service medical evidence of record indicates that the Veteran has been diagnosed with retinitis pigmentosa as early as 1972.  Specifically the Board notes a January 1981 treatment note that states by history that the Veteran was diagnosed with retinitis pigmentosa in 1972.  Additionally, as noted above, an October 1973 certificate of attending physician notes that the Veteran was diagnosed with retinitis pigmentosa.  In May 2007, a VA eye examiner opined that the Veteran's retinitis pigmentosa was not due to or a result of an inservice event, injury, or disease.  She stated that the patient had early symptoms of the disease upon entering service and that his best corrected vision at that time was 20/50, whereas it was 20/40 at discharge.  She also stated that the records indicated a typical course of retinitis pigmentosa.  
At a March 2008 RO hearing, the Veteran's representative, an optometrist and low vision specialist, stated that one of the first symptoms of retinitis pigmentosa is night blindness, which the Veteran reported first experiencing while in service in 1966.  He also stated that the Veteran's nearsightedness (high myopia, which was noted upon service entrance) was not a symptom of retinitis pigmentosa.  He opined that the retinitis pigmentosa was not hereditary in the Veteran's case because it was diagnosed just six years after service and because the Veteran does not have a family history of the disease.  Furthermore, he recommended that an ophthalmologist, retinal doctor, or a retinologist review the case rather than an optometrist.

In June 2009, the Board requested the medical opinion of an ophthalmologist in order to determine whether the Veteran's retinitis pigmentosa is a hereditary disease which either first manifested during service or which preexisted service and progressed at an abnormally high rate during service.

In July 2009, a VA Medical Center Chief, Ophthalmology Section, Vitreoretinal Diseases and Surgery, determined, in essence, that the retinitis pigmentosa did not manifest in service, or for many years thereafter.  The examiner noted that the Veteran's retinitis pigmentosa was not manifest in any service treatment records, but that the first evidence of the diagnosis in the record was during an October 1983 eye examination, nearly 17 years post discharge.  The examiner explained that the earliest complaint for retinitis pigmentosa is most commonly night blindness, although the Veteran did not report symptoms of night blindness until after the fact.  The examiner noted that night blindness was not reflected in either of the SF 89s the Veteran completed in preparation for active duty, nor prior to discharge.  The examiner noted that although the Veteran did report color blindness, it is not a common early sign for retinitis pigmentosa and most likely represents hereditary color blindness common in males.  The examiner acknowledged the Veteran's myopic astigmatism on the service entrance examination and stated that though it is common to have increased problems with visual acuity at night with myopia, this does not represent true night blindness.  The examiner also noted a retinal examination in June 1966 in service which described the macula as "not well defined" and showed "temporal disc changes," but stated that neither of these findings was suggestive of retinitis pigmentosa.  The examiner observed that the Veteran never complained of night blindness or visual field loss, another symptom of retinitis pigmentosa, while on active duty.  Confrontation visual field testing was recorded as normal on a March 1966 discharge examination.  Thus, the examiner concluded, in essence, that the Veteran's retinitis pigmentosa did not manifest in service and is not related to service.

As noted above, both the May 2007 VA examiner and the examiner in the July 2009 VA medical expert report incorrectly noted that the first diagnosis of record of retinitis pigmentosa was in October 1983.  As previously noted, the Veteran was indeed diagnosed initially at least a decade prior to that date.  While the Board notes that the Veteran has previously been afforded a VA examination, as well as a VA medical expert opinion, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the previous etiological opinions were based on incorrect information regarding the initial diagnosis date of the Veteran's retinitis pigmentosa, the Board finds that the examinations and opinions provided were not adequate.  The Board notes further, that in March 2011, the Board received additional medical records dated from 1974 to 2009 that were not before the Board at the time of the prior Board decision.  Therefore in compliance with Barr, the Board finds that is necessary to remand for a new examination and etiological opinion with regard to whether the Veteran's retinitis pigmentosa is related to his active duty service, specifically considering that the Veteran was diagnosed with retinitis pigmentosa in 1973, seven years after his discharge from service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA ophthalmological examination to determine whether the Veteran's retinitis pigmentosa is related to military service.  The examiner is requested to, among other things, obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that diagnosed retinitis pigmentosa is related to his military service.  All indicated tests and studies necessary for an adequate opinion should be conducted.  Specifically, the examiner should respond to the following:

(a).  When was retinitis pigmentosa initially clinically manifest (i.e., prior to service, during service, or after service) as shown by the evidence of record;

(b).  If the response to subparagraph (a) above is that retinitis pigmentosa was manifest prior to service, did it permanently increase in severity in service;  

(c).  If retinitis pigmentosa increased in severity in service, was such an increase due to the natural progress of the disease or alternately, was such increase representative of progression of the disease at an abnormally high rate during the Veteran's service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record including but not limited to the October 1973 Certificate of Attending Physician, the additional medical evidence dated from 1974 to 2009 submitted on the Veteran's behalf in March 2011 along with a February 2009 private medical opinion of R.G., OD, FAAO, the May 2007 VA medical opinion, the July 2009 VA medical expert opinion, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record. If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


